Peradotto, J. (concurring in part and dissenting in part).
I respectfully dissent in part because, in my view, Supreme Court erred in denying those parts of the motion of defendants Kenneth R. Kahn, M.D. and University Gynecologists & Obstetricians, Inc. (collectively, UGO defendants) seeking summary judgment dismissing the informed consent causes of action against them insofar as those causes of action, as amplified by the bill of particulars, are premised upon the performance of an episiotomy.
The UGO defendants established their entitlement to judgment as a matter of law with respect to plaintiffs’ informed consent causes of action by establishing that Dawn M. Lorenzo (plaintiff) consented to the performance of an episiotomy after being informed of the risks and benefits of, as well as any alternatives to, that procedure (see Public Health Law § 2805-d [1]; Bengston v Wang, 41 AD3d 625, 626 [2007]; Ericson v Palleschi, 23 AD3d 608 [2005]; Lucenti v St. Elizabeth Hosp., 289 AD2d 983 [2001]). In support of their motion, the UGO defendants submitted a “Surgical Procedure(s) Request” form, signed by plaintiff, which provided that plaintiff consented to the following procedures: “Vaginal delivery, possible Cesarian Section, possible episiotomy.” The form further stated that “[t]he nature and purpose of the operation(s) or the procedure (s) to treat the stated condition, its likelihood for success, alternative options (if any), the possible risks, consequences and effects associated with the operation(s) related to the procedure(s), . . . and the possibility of complications even during recuperation have been fully explained to me.”
In opposition to the motion of the UGO defendants, plaintiffs failed to raise a triable issue of fact whether a reasonably prudent patient would have withheld consent to the performance of an episiotomy had the risks been explained (see Orphan v Pilnik, 66 AD3d 543, 544 [2009]). Plaintiffs’ expert merely opined that “[plaintiff], in her position, definitely would not *1715have given consent” to the performance of an episiotomy by a resident. In any event, an expert’s opinion of what a particular patient would or would not have done is insufficient to raise an issue of fact with respect to informed consent {see id.). Indeed, the relevant standard to be applied in informed consent cases is “not a subjective one to be asserted after the medical procedure has been performed; it is objective and measured by what a reasonably prudent person in this patient’s circumstances, having sufficient knowledge of the risks incident to the surgical procedures would have decided at that time” {Dries v Gregor, 72 AD2d 231, 236 [1980]). Significantly, although plaintiffs’ expert discussed some of the risks involved in the performance of an episiotomy, he did not opine that those risks were unreasonable or that such risks would not have been undertaken by a reasonably prudent and informed patient under the circumstances presented.
I therefore would further modify the order by granting those parts of the motion of the UGO defendants seeking summary judgment dismissing the second causes of action against them insofar as those causes of action, as amplified by the bill of particulars, allege that those defendants failed to obtain the informed consent of plaintiff for an episiotomy and dismissing those causes of action to that extent against those defendants.
Gorski, J., dissents in part in accordance with the following memorandum.